Citation Nr: 0323209	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-12 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel




INTRODUCTION

The veteran had active duty from October 1954 to January 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the above claims.

In October 2002, the veteran's representative cancelled the 
veteran's local hearing at the RO and withdrew from appeal 
the issues of entitlement to service connection for a back 
disorder, post-traumatic stress disorder, gout, a left hip 
disorder, and a lung condition, claimed as secondary to 
asbestos exposure.  Accordingly, these claims are no longer 
in appellate status.  During the course of this appeal, the 
RO also granted the veteran's claim for entitlement to 
nonservice-connected pension, and that claim, likewise, is no 
longer in appellate status.  


REMAND

Appellate review of the veteran's claims at this time would 
be premature.  In August 2002, he requested, through his 
representative, that he be scheduled for a hearing before the 
Board should his claims on appeal not be granted following 
his local hearing at the RO.  As noted above, he canceled his 
local hearing at the RO, but he has not withdrawn his request 
for a hearing before the Board.  Accordingly, while the Board 
sincerely regrets the delay, in order to afford the veteran 
due process the case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Additionally, the Board notes that the Supplemental Statement 
of the Case (SSOC) sent to the veteran in January 2003 was 
mailed to an incorrect address.  The zip code was erroneous.  
Accordingly, the SSOC should be remailed to the veteran at 
his correct address.



The claim is REMANDED for the following:

1.  Remail the January 2003 SSOC to the 
veteran at his correct address.

2.  Schedule the veteran for a hearing 
before a Veterans Law Judge at the RO, 
either in person or via videoconference, 
depending upon his preference, in 
accordance with applicable law.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002). 


